DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the at least one weight part" in lines 6-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 13-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chou (TWI659730).
Chou teaches an eccentric vibration structure comprising an eccentric rod (232) with a transmission section (A1, figure 3) and a weight section (E2 in figure 2A) integrally formed and bonded with the transmission section (figure 3).  The weight section has a weight part (133) for increasing the weight of the weight section.  The weight part is detachable, but the weight section is integrally bonded and formed with the transmission section.
With regards to claim 2, the weight part and the weight section are integrally formed (integrally does not mean they are one piece, it just means formed as a unit with another part).
With regards to claim 4, the weight section has a first area, a second area and a third area, the first area being adjacent to a free end section of the weight section, the second area being adjacent to the transmission 25section, the third area being positioned between the first and second areas, the at least one weight part being disposed on the weight section to selectively axially extend from the first area to the third area, at 1equal intervals or at unequal intervals or the at least one weight part being disposed on any of the first, second and third areas of the weight section (figure 2A).
[AltContent: textbox (First area)]
[AltContent: textbox (Third area)][AltContent: textbox (Second area)][AltContent: arrow][AltContent: arrow][AltContent: arrow]          
    PNG
    media_image1.png
    179
    244
    media_image1.png
    Greyscale

With regards to claim 5, a weight block is connected with the weight part (figure 3).
With regards to claim 6, the weight block and the weight section are secured to each other by engagement (figure 3).
With regards to claim 7, the weight part has a receiving space (232b; figure 5) and the weight block is disposed  in the receiving space (figure 5).
With regards to claim 8, the receiving space is formed in the weight section.
With regards to claim 13, the receiving space has a circular cross section and the weight block has a cross section to match the circular cross section of the receiving space (figure 5).
With regards to claim 14, Chou teaches an eccentric vibration structure comprising an eccentric rod (232) with a transmission section (A1, figure 3) and a weight section (232a/232b), the weight section is non-removably integrated with the one end of the eccentric rod.  The weight section is formed with at least one material removed section to reduce the weight of the weight section (portion missing from 232a).
With regards to claim 15, the material removed section has a cross section of any geometrical configuration.
With regards to claim 16, this claim is a product by process claim.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
With regards to claim 17, the weight section has a first area, a second area and a third area, the first area being adjacent to a free end section of the weight section, the second area being adjacent to the transmission 25section, the third area being positioned between the first and second areas, the at least one weight part being disposed on the first areas of the weight section (see annotated figure above).
With regards to claim 18, the material removed section is formed inside the weight section.  
Claim(s) 14-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Iwahori (USPN 8806691).
Iwahori teaches an eccentric vibration structure comprising an eccentric rod (117) with a transmission section (117a) and a weight section (portion that accepts 117y in figure 16).  The weight section is non-removably integrated with one end of the eccentric rod.  The weight section is formed with at least one material removed section to reduce the weight of the weight section (hollowed out portion which 117y is received in).
With regards to claim 15, the material removed section has a cross section of any geometrical configuration.
With regards to claim 16, this claim is a product by process claim.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
With regards to claim 17, the weight section has a first area, a second area and a third area, the first area being adjacent to a free end section of the weight section, the second area being adjacent to the transmission 25section, the third area being positioned between the first and second areas, the at least one weight part being disposed on any of the first, second and third areas of the weight section.






[AltContent: textbox (First area)]
[AltContent: arrow][AltContent: textbox (Second area)][AltContent: textbox (third area)]
[AltContent: arrow][AltContent: arrow]

    PNG
    media_image2.png
    118
    89
    media_image2.png
    Greyscale

With regards to claim 18, the material removed section is formed inside the weight section (see figure above).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (‘730) or Iwahori (‘691).  
Chou and Iwahori teach all the essential elements of the claimed invention however fail to teach that the weight section has an egg shaped or cashew nut-shaped cross section.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou and Iwahori so that the cross section of the weight section is egg shaped or cashew nut shaped since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.  A device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed device is not patentable.  
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9, 11 and 12 include the limitation that the weight part or section has multiple receiving spaces and that the weight blocks are disposed in one or some of the spaces.  The prior art fails to teach having more than one receiving space therefore these claims are considered allowable.  
Response to Arguments
Applicant's arguments filed 7/28/22 have been fully considered but they are not persuasive.
The applicant amended the claims to include the limitation that the weight section is integrally formed and bonded with the transmission section or that the weight section is non-removably integrated with the end of the eccentric rod.  In response, the prior art of Chou and Iwahori both teach a weight section that is integrally formed and bonded or non-removably integrated (as shown in cross section in figure 3 and 17 respectively).  The examiner believes the applicant meant to state that the weight section has a weight part that is integrally formed and bonded or non-removably integrated.  Neither of the prior art references teach this.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/               Primary Examiner, Art Unit 3723